BY THE COMMISSION.
The complaint in this proceeding filed by the United States Sugar Corp. against the defendants Atlantic Coast Line Ry. and Florida East Coast Ry. (John W. Martin, trustee) involved local non-transit rates on sugar cane. After extensive and extended public hearings before the commission held at Clewiston and Tallahassee, and on joint motion of the parties, the commission on March 16,. 1954 entered its order #1985 finding that the parties had negotiated a mutually satisfactory agreement concerning their differences on transportation problems and dismissing the complaint.
Thereafter on May 3, 1954 the sugar corporation, on the ground that the railroads had not carried out their obligations under the *62agreement, filed its motion to vacate order #1985. On May 17, 1954 the railroads filed their objections to vacating the order of dismissal and showed that they were instituting suit in the federal court at Tampa for the purpose of obtaining declaratory relief as to the rights of the parties. The commission heard oral arguments of the parties at Jacksonville, concluded to hold the matter in abeyance pending the outcome of the litigation instituted in the federal court.
The federal district court at Tampa on June 23, 1954 entered its order contrary to the position of the railroads but on January 21, 1955 the United States court of appeals for the fifth circuit handed down its opinion, reported at 218 F. 2d 426, reversing the district court.
Thereafter, on March 10,1955, the district court entered its final decree after mandate holding— “The railroad plaintiffs having admittedly carried out their obligations, the defendant [United States Sugar Corp.] is hereby ordered to carry out its obligations under said contract including the withdrawal of its motion to reopen docket #3099-RR before the Florida Railroad and Public Utilities Commission.”
The sugar corporation took an appeal from the final decree after mandate and the United States court of appeals on February 7, 1956 handed down its per curiam opinion affirming said final decree, 229 F. 2d 438, and on March 1, 1956 issued its mandate to the district court at Tampa in accordance with said opinion.
This matter having been litigated by the parties in the federal court and said litigation now having been terminated as aforesaid, it is ordered that the motion of the complainant, United States Sugar Corp., to set aside order #1985 is denied. The complaint of the United States Sugar Corp. is dismissed.